  Case 5:19-cr-00357-MLH Document 1 Filed 11/18/19 Page 1 of 2 PageID #: 1



                      UNITED STATES DISTRICT COURT

                      WESTERN DISTRICT OF LOUISIANA

                             SHREVEPORT DIVISION

UNITED STATES OF AMERICA                 *         5:19-cr-00357
                                         *
VERSUS                                   *
                                         *         Magistrate Judge Hornsby
JOSEPH MALMAY                            *

                             BILL OF INFORMATION

THE UNITED STATES ATTORNEY CHARGES:

                                   COUNT 1
                     Operating a Commercial Motor Vehicle
                     Without a Commercial Driver’s License
                           49 U.S.C. § 521(b)(6)(B)(i)

      On or about April 6, 2016, in the Western District of Louisiana, Joseph

Malmay knowingly and willfully operated a commercial motor vehicle from Negreet,

Louisiana to Hemphill, Texas, while failing to possess a commercial driver’s license,

all in violation of 49 United States Code, Sections 521(b)(6)(B)(i), 31302, and 31305(b),

and Title 49, Code of Federal Regulations, Sections 383.23(a) and 383.53(a). [49

U.S.C. §§ 521(b)(6)(B)(i), 31302, and 31305(b); 49 C.F.R. §§ 383.23(a) and 383.53(a)].

                                   COUNT 2
                     Operating a Commercial Motor Vehicle
                     Without a Commercial Driver’s License
                           49 U.S.C. § 521(b)(6)(B)(i)

      On or about September 6, 2016, in the Western District of Louisiana, Joseph

Malmay knowingly and willfully operated a commercial motor vehicle from Zwolle,

Louisiana to Many, Louisiana, while failing to possess a commercial driver’s license,
  Case 5:19-cr-00357-MLH Document 1 Filed 11/18/19 Page 2 of 2 PageID #: 2



all in violation of 49 United States Code, Sections 521(b)(6)(B)(i), 31302, and 31305(b),

and Title 49, Code of Federal Regulations, Sections 383.23(a) and 383.53(a). [49

U.S.C. §§ 521(b)(6)(B)(i), 31302, and 31305(b); 49 C.F.R. §§ 383.23(a) and 383.53(a)].

                                   COUNT 3
                     Operating a Commercial Motor Vehicle
                     Without a Commercial Driver’s License
                           49 U.S.C. § 521(b)(6)(B)(i)

      On or about July 5, 2018, in the Western District of Louisiana, Joseph

Malmay knowingly and willfully operated a commercial motor vehicle from Zwolle,

Louisiana to Hemphill, Texas, while failing to possess a commercial driver’s license,

all in violation of 49 United States Code, Sections 521(b)(6)(B)(i), 31302, and 31305(b),

and Title 49, Code of Federal Regulations, Sections 383.23(a) and 383.53(a). [49

U.S.C. §§ 521(b)(6)(B)(i), 31302, and 31305(b); 49 C.F.R. §§ 383.23(a) and 383.53(a)].

                                               Respectfully Submitted,

                                               DAVID C. JOSEPH
                                               United States Attorney

                                               /s/ Cadesby B. Cooper
                                               CADESBY B. COOPER (NY #5415583)
                                               Assistant U.S. Attorney
                                               300 Fannin Street, Suite 3201
                                               Shreveport, LA 71101
                                               Phone: (318) 676-3600




                                      Page 2 of 2
